Citation Nr: 1017648	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  99-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cardiomyopathy and 
congestive heart failure, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION


The Veteran had active duty from July 1986 to July 1989, and 
from January 1991 to May 1991. He served in the Persian Gulf 
War Theater of Operations.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 1997 
rating decision of the VA Regional Office (RO) in Detroit, 
Michigan that denied service connection for cardiomyopathy 
and congestive heart failure, to include as due to an 
undiagnosed illness.  The case was remanded by a decision of 
the Board dated in July 2006.

The Board denied the Veteran's claim in July 2007 and an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court) ensued.  In response to a Joint Motion by the 
parties, the Court vacated the Board's decision in November 
2007, and remanded the matter to the Board for further 
consideration.  In February 2008 and again in October 2008, 
the case was remanded by the Board for additional 
development.  The case has been returned to the Board and is 
ready for further review.   The Board is satisfied that there 
was substantial compliance with its remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  In this regard, the RO 
obtained additional private records as was requested in the 
Board's remand. 

The Board notes that the Joint Motion in this appeal 
discussed an issue denied by the Board in an October 2002 
Board decision as well as the issue regarding the Veteran's 
heart disorder.  However, the parties specifically cited the 
Board's July 24, 2007 Board decision as the decision they 
were appealing and they specifically requested that the Court 
vacate and remand the Board's July 24, 2007 decision.  
Therefore, the Board will address the findings pertaining to 
that decision.   




FINDINGS OF FACT

1. The Veteran had service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

2.  Cardiomyopathy and congestive heart failure did not have 
its onset during active service or within one year of 
separation or result from disease or injury in service, nor 
is it due to an undiagnosed illness. 


CONCLUSION OF LAW

The criteria for service connection for cardiomyopathy and 
congestive heart failure heart disorder, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
have not been met.  1101, 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial decision, the RO did not err in not providing 
such notice.  Rather, the Veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.   Here the Veteran received a 
notice letter in November 2006 which was fully compliant with 
VCAA.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

With respect to the Dingess requirements, in May 2008, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained private 
treatment records.  Next, a specific VA medical opinion 
pertinent to the issue on appeal was obtained.  See 38 C.F.R. 
§ 3.159(c)(4) (2009).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinion obtained in this case is more than 
adequate.  The claims file was reviewed and the clinician 
provided an adequate basis for the opinion rendered.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  



Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service, and for some disorders manifested within 
the first post service year.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).  A heart disorder may be presumed to have been 
incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may be established for a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. §3.317(a)(1) (2009).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2009).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2009).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that 
compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the Veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the Veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

Recently, the law affecting compensation for disabilities 
occurring in Persian Gulf War Veterans was amended.  See 38 
U.S.C.A. §§ 1117, 1118 (West 2002).  These changes became 
effective on March 1, 2002.  Essentially, these changes 
revised the term "chronic disability" to "qualifying chronic 
disability," and included an expanded definition of 
"qualifying chronic disability" to include (a) an undiagnosed 
illness, (b) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 
2002).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the  
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with  
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  
App. 122, 128-30 (2000).  

The Veteran has claimed entitlement to service connection for 
cardiomyopathy and congestive heart failure related to his 
military service in the Persian Gulf. As a threshold matter, 
the Board notes that the Veteran's DD Form 214 reflects that 
he served in Southwest Asia from February 1991 to May 1991.  
This establishes that the Veteran had active military service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
The Veteran's medical records also reflect that his 
disability had become compensable to a degree of 10 percent 
or more by September 1996, which satisfies the regulatory 
timeframe.  See 38 C.F.R. § 3.317.  The question therefore 
becomes whether the Veteran's condition may be considered a 
chronic disability that is due to an undiagnosed illness.

Although the Veteran has claimed entitlement to service 
connection to include as due to undiagnosed illness, and 
while the record shows that he had service in the Persian 
Gulf, to the extent that these claims are for undiagnosed 
illness, if a diagnosed illness is identified, such claims 
have no legal entitlement.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2009); see Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Veteran has been diagnosed as having 
cardiomyopathy and congestive heart failure.  Accordingly, 
those conditions are not, by definition, a manifestation of 
undiagnosed illness.  Service connection under section 3.317 
is available only for undiagnosed illnesses attributable to 
Southwest Asia service during the Persian Gulf War, i.e., 
those illnesses which "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that, when a Veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994). Accordingl994).  Accordingly, 
the Board will consider whether service connection may be 
granted for the Veteran's heart disorders regardless of his 
Persian Gulf service.  

The Veteran's service treatment records show that at entrance 
in November 1985, he denied having pain or pressure in the 
chest, palpitation or pounding heart or heart trouble or 
murmur.  Clinical evaluation of the heart was normal.  In 
January 1991, he gave a history of pain or pressure in the 
chest, and mid sternal muscle spam with physical exertion on 
occasion lasting for seconds was noted.  At separation in 
April 1991, the Veteran reported being in good health and 
denied a history of pain or pressure in the chest, heart 
palpitation or pounding and heart trouble.  Clinical 
evaluation of the heart was normal.  

After service, the record shows that in November 1996, the 
Veteran was hospitalized at a private facility with a history 
of a cough 10 days prior to admission which was diagnosed as 
pneumonia.  Chest X-rays showed cardiomegaly and congestive 
heart failure.  He was diagnosed with cardiomyopathy with 
congestive heart failure.  Letters from a private examiner 
dated in March 1997 and June 1997 indicated that the Veteran 
has severe congestive heart failure secondary to 
cardiomyopathy.  

The Veteran was examined by VA in June 1997.  The Veteran 
gave a history of cardiomyopathy in August 1996.  The Veteran 
complained of shortness of breath and chest pain.  The 
assessment was severe cardiomyopathy.  

In a May 1997 letter, a private examiner noted that the 
Veteran was seen that month with a less than one-year history 
of congestive heart failure-type symptoms starting in August 
1996.  A February 2000 note from a private examiner states 
that the Veteran has severe heart failure.  A private 
hospital discharge summary dated in February 2000 noted a 
history of idiopathic cardiomyopathy, felt to be related to 
Gulf War Syndrome.  He was noted to be tachypneic, 
tachycardia and hypoxic with blood pressure on the low side.  
His discharge diagnosis was, congestive heart failure 
exacerbation.  There was a finding of idiopathic 
cardiomyopathy, most likely related to Gulf War Syndrome.  
Private records show that the Veteran underwent a heart 
transplant in July 2000.  

A February 2006 opinion from an Independent Medical Expert 
noted that the Veteran was diagnosed with nonischemic 
cardiomyopathy in September 1996, which was over five years 
after he last served in the military.  Even though he 
presented with a cough, there was no other evidence of an 
acute viral illness.  The cardiologist noted that it is not 
uncommon for patients to manifest heart failure several years 
after the initial insult, but there is certainly an unlikely 
relationship, especially in the absence of coronary disease.  

The cardiologist noted that the prevalence of congestive 
heart failure in men ages 20-34 is 0.3% and stated that, 
while rare, it is not that uncommon for a young individual to 
have congestive heart failure.  The cardiologist also noted 
that nonischemic cardiomyopathy is more common than the 
ischemic variety in the Veteran's age group. 

The cardiologist stated that, as the Veteran's cardiomyopathy 
progressed, he acutely decompensated and required the 
placement of a Left Ventricular Assist Device.  The core 
biopsy done of the left ventricular apex showed acute and 
chronic inflammatory cells and polymorphs infiltration.  
These findings, according to the cardiologist, may indicate 
an acute process on top of the chronic but stable 
cardiomyopathy or as a result of the cardiogenic shock that 
had prompted the placement of the assist device.  It was 
further noted that, when the whole heart was explanted during 
the heart transplantation, the acute inflammatory reaction 
had disappeared, and only residual myocyte hypertrophy was 
present, consistent with idiopathic dilated cardiomyopathy.  
Reviewing the current case and the available data regarding 
Gulf War Syndrome and related diseases, the cardiologist 
found it unlikely that the Veteran's cardiomyopathy was 
caused by his service in the Persian Gulf region.  

The Veteran's wife offered a statement received by the RO in 
November 2006.  She stated that she met the Veteran in 1990.  
She noted the Veteran's history of medical treatment for 
heart complaints.  Also received was a statement from the 
Veteran's sister-in-law.  She stated that not long after the 
Veteran's return from the Gulf he began getting cold and flu 
like symptoms and that in 1996, he was diagnosed with heart 
failure.  The Veteran also submitted a statement wherein he 
stated that his condition started about a year or two after 
service when he started getting respiratory infections which 
worsened.  

In May 2007, and in June 2008, the Veteran submitted Internet 
articles regarding heart problems and the Gulf War.  

Based on the above evidence, the Veteran's only confirmed 
heart disorder has been attributed to a competent medical 
diagnosis-cardiomyopathy and congestive heart failure; 
therefore it is not the case that the claimed disability is 
unattributable to any known clinical diagnosis by medical 
experts.  Service connection is therefore not warranted on 
the basis of an undiagnosed illness, regardless of whether 
the Veteran is considered to have had service in the 
Southwest Asia Theater during the Persian Gulf War.

Upon careful review of the evidence, it is found that direct 
service connection for a heart disorder as not been 
established.  While the Veteran's service treatment records 
show a history of chest pain, no cardiac diagnosis was given.  
And at separation the Veteran denied such a history.  There 
is no objective indication in the service treatment records 
that a heart disorder was present in service.  The record 
reflects that it was not diagnosed until 1996, some five 
years after service.  An Independent Medical Expert has 
offered an opinion that there is no relationship between 
service and the heart disorder.  This opinion is highly 
probative to the issue at hand, as the examiner is a 
cardiologist with the proper education, training, and 
expertise to competently offer the requested medical 
diagnosis and opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  This opinion includes a detailed 
explanation of the cardiologist's conclusions and discusses 
the Veteran's relevant medical history.  Therefore, the Board 
places much probative weight in this opinion.  

The Board notes the February 2000 medical records indicating 
that the Veteran has a history of idiopathic cardiomyopathy, 
felt to be related to Gulf War Syndrome.  However, Gulf War 
Syndrome is not actually diagnosed in any of the medical 
records in the Veteran's claims file.  Furthermore, these 
medical records do find cardiomyopathy with congestive heart 
failure.  As noted above, because cardiomyopathy with 
congestive heart failure is a recognized clinical diagnosis 
for the Veteran's condition, it is not, by definition, a 
manifestation of an undiagnosed illness.  Further the 
probative value of the statement is limited in that it is 
noted by way of a history with no rationale provided.  
Additionally, the indication is speculative.  The Court has 
held that a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record, see Miller v. West, 11 Vet. App. 
345, 348 (1998), and that a medical opinion of finding based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus the Board finds that the finding of the Independent 
Medical Expert is of greater probative value.  

The Board observes that the Veteran has submitted multiple 
articles from Internet sources.  However, this evidence is 
general in nature and has not been specifically related to 
the Veteran by a competent medical professional.  See Sacks 
v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say 
that medical article and treatise evidence are irrelevant or 
unimportant; they can provide important support when combined 
with an opinion of a medical professional.").  As such, the 
Board affords it no probative value.  

In sum, the evidence reflects that a heart disorder was not 
manifested in service or to a degree of 10 percent within one 
year of service discharge, and that it is unrelated to any 
incident of service origin.  

The Veteran's statements and those of his wife and sister-in-
law have been reviewed.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet.  App. 49, 57 (1990).  	 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v.  
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").   
 
In this case, the Veteran is competent to report symptoms and 
his wife and sister-in-law are competent to report on what 
they observed because this requires only personal knowledge 
as it comes to  them through there senses.  Layno, 6 Vet. 
App. at 470.  Here, it is indicated that after he was 
discharged from the service the Veteran had respiratory 
problems which he now states are symptoms of his heart 
problems. 

In determining whether statements are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
case, the Board finds that the statements offered, while 
competent, are nonetheless not credible.  Specifically, the 
Board emphasizes the multi-year gap between discharge from 
active duty service and initial reported symptoms related to 
a heart problem.  See Maxson v.  Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v.  Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where Veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  
Also the Veteran has specifically stated that his symptoms 
began one to two years after service and thus he is not 
contending treatment in service or immediately thereafter.  

Here, the lay contentions in this case are outweighed by the 
other post-service evidence of record which, as a whole, 
indicates he did not report heart problems until 1996, 
approximately 5 years after his discharge from service.  
The Board affords the lay statements less probative weight in 
light of the lack of corroborating medical evidence upon 
discharge from service and for so many years thereafter.  
Simply put, his lay contentions regarding his symptomatology 
are outweighed by the available medical evidence.  See 
generally Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus to the extent that the Veteran may be contending that he 
has had a heart disorder since service constitutes an 
assertion of continuity of symptomatology (see 38 C.F.R. § 
3.303), his contention is outweighed by the absence of any 
contemporaneously recorded medical evidence indicative of a 
heart disorder until several years after service.  The Board 
is cognizant that the Veteran along with his sister-in-law 
and his wife contend that he has a heart disorder that is 
attributable to service.  They, however, have not been shown 
to possess the requisite medical training or credentials 
needed to render a competent opinion as to medical causation.  
Accordingly, the lay opinions do not constitute competent 
medical evidence and lack probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  The Veteran's 
own statements as to the onset and etiology of his heart 
disorder are not competent, as he is a layperson.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

Service connection for a heart disorder is not warranted.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the- doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.   


ORDER

Entitlement to service connection for cardiomyopathy and 
congestive heart failure, to include as due to an undiagnosed 
illness, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


